omDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/02/2021 has been entered. Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable by Ulbrich(DE102015219934) in view of Nishira(JP2014019387) and Hashimoto(US20190107835).
Regarding claim 1 Ulbrich teaches a method for controlling a host vehicle, wherein the host vehicle includes an autonomous control system, the method comprising:
operating the host vehicle in an initial travel lane([0004] and [0029] disclosing automatically guided vehicle which is understood to operate autonomously);
identifying a target travel lane([0007] disclosing detecting the lanes and boundaries on which the vehicle is driving and getting closer to another lane with the intent of changing lane which is understood to mean identifying a target travel lane);
detecting a target gap in the target travel lane, wherein the target gap is defined between a first of the plurality of proximal vehicles and a second of the plurality of proximal vehicles traveling in the target travel lane([0016], disclosing information about further vehicles in the further lane can be used to determine a position of free space, i.e. a target gap defined by a plurality of vehicles);
controlling longitudinal speed of the host vehicle to position the host vehicle adjacent to the target gap in the target travel lane([0028] disclosing aligning longitudinally with the gap which is understood to mean controlling longitudinal speed to align with gap), and see [0015] disclosing calculating the speed and acceleration of the ego vehicle, i.e. host vehicle);
controlling, via the autonomous control system, the host vehicle to execute a lane center offset maneuver towards the target travel lane while remaining in the initial travel lane([0025] and [0028] disclosing driving with a lateral transverse offset from the center of the lane on which the vehicle is driving);
monitoring parameters associated with the target gap in the target travel lane([0027] disclosing that shortening the distance “offset” towards the gap is done when the gap is not large enough for changing lane directly. [0028] discloses that other vehicles will know the intention of the vehicle to change lane and thus create the necessary space needed for the change of lane. This can be interpreted as monitoring the parameters associated with the target gap to know when the gap size needed for the change of lane is available. And see [0015] disclosing calculating speeds of vehicles in the target lane both in front and behind, as well as the future extent of the free space in the target lane, i.e. parameters of the target gap);
executing, via the autonomous control system, a lane change maneuver to direct the host vehicle into the target travel lane when the parameters associated with the target gap exceed associated thresholds for the parameters([0013] disclosing automatically offsetting relative to the center of the lane until its possible to change lane [0015] disclosing the lane change is possible when the size of the gap is greater than a threshold. It is understood from the combination of the citations that the gap size is monitored until a threshold is reached and then change of lane is executed. See also [0034] for executing the lane change when gap is large enough. See comment directly above, [0015] also discloses the feasibility of lane change can be based on a lower speed differential).
Ulbrich does not teach determining an average speed of a plurality of proximal vehicles traveling in the target travel lane and controlling a longitudinal speed of the host vehicle to operate at a desired speed that is equivalent to the average speed of a plurality of proximal vehicles traveling in the target travel lane, However, Ulbrich does disclose the ability to take into account the speed of both a front and a rear vehicle in the target lane when changing lanes ([0015]), and also to control the speed of the ego vehicle based on the speed of the front and rear vehicle;
([0014] and figure 2 disclosing detecting the average speed of the other vehicles on the lane of change “target lane”);
controlling a longitudinal speed of the host vehicle to operate at a desired speed that is equivalent to the average speed of a plurality of proximal vehicles traveling in the target travel lane([0015] disclosing controlling the own vehicle speed to drive at the average speed of the other vehicles on the lane of change “target lane”). 
Ulbrich and Nishira are analogous art because they are in the same field of endeavor, autonomous vehicle lane changing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ulbrich to incorporate the teaching of Nishira of calculating the average speed of proximal vehicles and controlling the host vehicle to operate at the average speed in order to safely execute the change of lane without collision with vehicles on the other lane.
Ulbrich does not teach Requesting, via a human/machine interface device, an automatic lane change maneuver to a target travel lane;
Hashimoto teaches Requesting, via a human/machine interface device, an automatic lane change maneuver to a target travel lane ([0007] disclosing a human machine interface to send requests to a driver. [0027] disclosing proposing “requesting” an automatic lane change to a target lane to a driver);
in order to safely execute the change of lane without collision with vehicles on the other lane.

Regarding claim 2, Ulbrich as modified by Nishira and Hashimoto teaches The method of claim 1, wherein the autonomous control system includes an adaptive cruise control system, and wherein controlling the longitudinal speed of the host vehicle comprising controlling the adaptive cruise control system to control the longitudinal speed of the host vehicle(Ulbrich [0029] disclosing the vehicle is fully automatic and takes over the longitudinal guidance completely which is understood to mean controlling the speed, i.e. adaptive cruise control).

Regarding claim 3, Ulbrich as modified by Nishira and Hashimoto teaches The method of claim 1, wherein the autonomous control system includes an adaptive cruise control system and an autonomous steering system, and wherein controlling the host vehicle to execute the lane center offset maneuver comprises controlling the adaptive cruise control system to control the longitudinal speed of the host vehicle and controlling (Ulbrich [0007] disclosing the control means shortens the distance between the vehicle and the lateral boundaries by means of transverse guidance which is understood to mean by autonomous steering control. ([0029] disclosing the vehicle is fully automatic and takes over the longitudinal guidance completely which is understood to mean controlling the speed, i.e. adaptive cruise control).

Regarding claim 4, Ulbrich as modified by Nishira and Hashimoto teaches The method of claim 3, wherein controlling the autonomous steering system to execute the lane center offset maneuver towards the target travel lane while remaining in the initial travel lane comprises controlling the autonomous steering system to control the host vehicle to translate laterally towards the target travel lane while remaining in the initial travel lane(Ulbrich [0007] disclosing the control means shortens the distance between the vehicle and the lateral boundaries by means of transverse guidance. [0013] disclosing automatically offsetting relative to the center of the lane until it’s possible to change lane).

Regarding claim 5, Ulbrich as modified by Nishira and Hashimoto teaches The method of claim 3, further comprising controlling the adaptive cruise control system to control the longitudinal speed of the host vehicle and controlling the autonomous (Ulbrich [0034] and [0035] disclosing executing the change of lane and automatic transverse guidance of vehicle which is understood to mean autonomous steering. ([0029] disclosing the vehicle is fully automatic and takes over the longitudinal guidance completely which is understood to mean controlling the speed, i.e. adaptive cruise control).

Regarding claim 6, Ulbrich as modified by Nishira and Hashimoto teaches The method of claim 1, wherein the target travel lane comprises a travel lane that is in same direction of travel and is adjacent to the initial travel lane(Ulbrich Figure 1 disclosing changing lane into a travel lane adjacent and in same travel direction of initial vehicle lane).

Regarding claim 7, Ulbrich as modified by Nishira and Hashimoto teaches The method of claim 1, further comprising aborting execution of the lane change maneuver when any one of the parameters associated with the target gap is less than the associated threshold for the parameter(Ulbrich [0015] disclosing the feasibility of the lane change is dependent on the length of the gap “parameter” and it has to be over a threshold. This is understood to mean that the change of lane is aborted if the length of the gap does not exceed the threshold).
Claims 10-16 are rejected for similar reasons as claims 1-7 respectively. See above rejection.

Claims 8, 9, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by Ulbrich(DE102015219934) in view of Nishira(JP2014019387) and Hashimoto and Silvin(US20170102705).

Regarding claim 8, Ulbrich as modified by Nishira and Hashimoto teaches The method of claim 1. Ulbrich as modified by Nishira does not teach wherein monitoring parameters associated with the target gap in the target travel lane comprises monitoring a rearward gap associated with the first of the plurality of proximal vehicles traveling in the target travel lane and monitoring a forward gap associated with the second of the plurality of proximal vehicles traveling in the target travel lane. However Ulbrich as modified by Nishira does teach monitoring a gap associated with a plurality of vehicles(Ulbrich [0016] disclosing determining the relative position of a gap on the further lane which is understood to be the adjacent lane. [0028] discloses that other vehicles will know the intention of the vehicle to change lane and thus create the necessary space needed for the change of lane. This can be interpreted as monitoring the parameters associated with the target gap to know when the gap size needed for the change of lane is available. And see [0015] disclosing calculating speeds of vehicles in the target lane both in front and behind, as well as the future extent of the free space in the target lane, i.e. parameters of the target gap); 
	Silvin teaches wherein monitoring parameters associated with the target gap in the target travel lane comprises monitoring a rearward gap associated with the first of the plurality of proximal vehicles traveling in the target travel lane and monitoring a forward gap associated with the second of the plurality of proximal vehicles traveling in the target travel lane(Figure 4 and [0064]-[0065] disclosing monitoring a plurality of gaps that can be forward gap or a rearward gap between a plurality of forward and backward vehicles).
	Ulbrich as modified by Nishira and Hashimoto and Silvin are analogous art because they are in the same field of endeavor, autonomous vehicle lane changing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ulbrich as modified by Nishira and Hashimoto to incorporate the teaching of Silvin of wherein monitoring parameters associated with the target gap in the target travel lane comprises monitoring a rearward gap associated with the first of the plurality of proximal vehicles traveling in the target travel lane and monitoring a forward gap associated with the second of the plurality of proximal vehicles traveling in the target travel lane in order to evaluate the safety margin of each gap and choose the first gap that complies with the safety requirements.
	
 parameters associated with the target gap exceed associated thresholds comprises executing the lane change maneuver to direct the host vehicle into the target travel lane when the rearward gap is greater than a minimum rearward gap and when the forward gap is greater than a minimum forward gap(Ulbrich [0016] disclosing determining the relative position of a gap on the further lane which is understood to be the adjacent lane. [0017] discloses the free space “gap” may be in the rear or to the front of the vehicle. This is understood as monitoring the rearward and forward gap associated with proximal vehicles. [0034] for executing the lane change when gap is large enough, the gap is understood to mean forward or rearward gap associated with forward vehicles or rearward vehicles).

Claims 17 and 18 are rejected for similar reasons as claims 8 and 9 respectively. See above rejection.

Regarding claim 19, Ulbrich teaches A method for controlling a host vehicle, wherein the host vehicle includes an autonomous control system, the method comprising:
([0004] and [0029] disclosing automatically guided vehicle which is understood to operate autonomously);
identifying a target travel lane([0007] disclosing detecting the lanes and boundaries on which the vehicle is driving and getting closer to another lane with the intent of changing lane which is understood to mean identifying a target travel lane);
detecting a plurality of target gaps in the target travel lane ([0016] disclosing determining the relative position of free space “gap” on the other lane, it is understood that the gap is between proximal vehicles, [0017] discloses the free space “gap” may be in the rear or to the front of the vehicle. This is understood as monitoring the rearward and forward gap associated with proximal vehicles which is a plurality of gaps);
controlling longitudinal speed of the host vehicle to position the host vehicle adjacent to a first of the target gaps in the target travel lane and continuing to monitor parameters associated with the plurality of target gaps in the target travel lane ([0028] disclosing aligning longitudinally with the gap which is understood to mean controlling longitudinal speed to align with gap, and see [0015] disclosing calculating the speed and acceleration of the ego vehicle, i.e. host vehicle);
aborting execution of the lane change maneuver to the first of the target gaps when any one of the parameters associated with the first target gap is less than the associated threshold ([0015] disclosing the feasibility of the lane change is dependent on the length of the gap “parameter” and it has to be over a threshold. This is understood to mean that the change of lane is aborted if the length of the gap does not exceed the threshold); and
controlling longitudinal speed of the host vehicle to position the host vehicle adjacent to a second of the target gaps in the target travel lane ([0028] disclosing aligning longitudinally with the gap which is understood to mean controlling longitudinal speed to align with gap).
Ulbrich does not teach and continuing to monitor parameters associated with the plurality of target gaps in the target travel lane.
Silvin teaches and continuing to monitor parameters associated with a plurality of target gaps in the target travel lane(Figure 4 and [0064]-[0065] disclosing monitoring a plurality of gaps in the target travel lane).
Ulbrich and Silvin are analogous art because they are in the same field of endeavor, autonomous vehicle lane changing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ulbrich to incorporate the teaching of Silvin of continuing to monitor parameters associated with a plurality of target gaps in the target travel lane in order to evaluate the safety margin of each gap and choose the first gap that complies with the safety requirements.

([0015]), and also to control the speed of the ego vehicle based on the speed of the front and rear vehicle;
Nishira teaches determining an average speed of a plurality of proximal vehicles traveling in the target travel lane([0014] and figure 2 disclosing detecting the average speed of the other vehicles on the lane of change “target lane”);
controlling a longitudinal speed of the host vehicle to operate at a desired speed that is equivalent to the average speed of a plurality of proximal vehicles traveling in the target travel lane([0015] disclosing controlling the own vehicle speed to drive at the average speed of the other vehicles on the lane of change “target lane”);
Ulbrich and Nishira are analogous art because they are in the same field of endeavor, autonomous vehicle lane changing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ulbrich to incorporate the teaching of Nishira of calculating the average speed of proximal vehicles and controlling the host vehicle to operate at the average speed in order to safely execute the change of lane without collision with vehicles on the other lane.

Hashimoto teaches Requesting, via a human/machine interface device, an automatic lane change maneuver to a target travel lane ([0007] disclosing a human machine interface to send requests to a driver. [0027] disclosing proposing “requesting” an automatic lane change to a target lane to a driver);
Ulbrich and Hashimoto are analogous art because they are in the same field of endeavor, autonomous vehicle lane changing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Ulbrich to incorporate the teaching of Hashimoto of Requesting, via a human/machine interface device, an automatic lane change maneuver to a target travel lane in order to safely execute the change of lane without collision with vehicles on the other lane.

Regarding claim 20, Ulbrich as modified by Nishira, Hashimoto and Silvin teaches The method of claim 19, further comprising controlling, via the autonomous control system, the host vehicle to execute a lane center offset maneuver at the second of the target gaps towards the target travel lane while remaining in the initial travel lane (Ulbrich [0025] and [0028] disclosing driving with a lateral transverse offset from the center of the lane on which the vehicle is driving);
 (Silvin figure 4 and [0064]-[0065] disclosing monitoring parameters associated with at least a first and a second gap in the target lane, see also [0068] evaluating at least two of the gaps); and
executing, via the autonomous control system, a lane change maneuver to direct the host vehicle into the target travel lane at the second of the target gaps when the parameters associated with the target gap exceed associated thresholds (Silvin [0070] disclosing selecting the gap from a plurality of gaps which may be the second gap. Ulbrich [0034] for executing the lane change when gap is large enough i.e. parameters associated with the target gap exceed the threshold).
Response to Argument
Applicant’s arguments filed 06/02/2021 has been fully considered but are not persuasive.
In response to applicants argument regarding claim 1 that “Ulbrich in no way informs a person having ordinary skill in the art about controlling longitudinal speed of the host vehicle, instead Ulbrich merely teaches controlling vehicle lane changing by detecting a sufficiently large gap in another lane and executing a lateral transverse lane change”, Ulbrich at least in the citations referred to specifically in [0015] discloses that the speed and/or acceleration of a vehicle in front of the ego vehicle in the other lane, as well as a speed and/or acceleration of a vehicle in the rear  are taken into account which limits the clearance of the vehicle to the front and rear, which is interpreted as 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
JP2014019332 disclosing a method for automatic changing lane. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664